725 N.W.2d 468 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sandy Vanaka GORDON, Defendant-Appellant.
Docket No. 131909. COA No. 261838.
Supreme Court of Michigan.
January 12, 2007.
*469 On order of the Court, the application for leave to appeal the June 27, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would direct that oral argument be heard on the application for leave to appeal to determine whether attempted carrying a concealed weapon constitutes a "specified felony" under MCL 750.224f(6)(iii).
MARILYN J. KELLY, J., joins the statement of MARKMAN, J.